                Case 1:13-cv-08580-GWG Document 177
                                                156 Filed 07/12/19
                                                          08/06/18 Page 1 of 1
                                                                             2

       ANDERSON KILL                 P.C.
                                                                            Attorneys and Counselors at Law

       1251 AVENUE OF THE AMERICAS • NEW YORK, NY 10020
       TELEPHONE: 212-278-1000 • FAX: 212-278-1733
       www.andersonkill.com


MEMORANDUM ENDORSED.
                                                                                            Dennis J. Nolan, Esq.
                                                                                        dnolan@andersonkill.com
                                                                                                   212-278-1659


       Via ECF & Personal Delivery                                                         August 6, 2018

       Hon. Gabriel W. Gorenstein               Because the parties' briefs sufficiently describe the issues in this
       Chief U.S. Magistrate Judge              case, this application is denied. So ordered. July 12, 2019.
       Daniel Patrick Moynihan
        United States Courthouse
       500 Pearl Street
       New York, NY 10007

                Re:      Starr Indemnity & Liability Company v. Brightstar Corp., eta/.,
                         1: 13-cv-08580-GWG (S.D.N.Y.)

       Dear Judge Gorenstein:

              Defendants Brightstar Corp. and Brightstar Germany (collectively "Brightstar")
       write pursuant to the Court's Individual Practice Rule 2(A) to request a pre-motion
       conference on Brightstar's Motion for Leave to File Surreply.

       I.       Relevant Background

             This lawsuit involves Brightstar's claim for insurance coverage for approximately
       200,000 mobile phones valued at over $80 million owned by Brightstar and
       misappropriated from a warehouse in Germany. The warehouse was owned and
       operated by a third-party, getgoods.de Vertriebs GmbH AG ("Getgoods"), and the
       phones were being stored in the warehouse pursuant to a Master Agreement for
       Performance of Logistics Services between Getgoods and Brightstar. Getgoods' CEO
       confessed to misappropriating the phones and was later indicted by German
       prosecutors. Brightstar tendered its claim to Defendant Starr Indemnity & Liability
       Company ("Starr"), which refused to pay the claim and instituted this declaratory
       judgment action.

               On May 25, 2018, Brightstar and Starr filed Cross-Motions for Partial Summary
       Judgment. Pursuant to Rule 2(8) of Your Honor's Individual Practices, the parties set a
       briefing schedule for the motions, with Reply papers due on July 13, 2018. Thereafter,
       the parties agreed to extend the Reply deadline to July 24, 2018. Dkt. No. 146.

       II.      Starr's Reply

             In accordance with the agreed briefing schedule, the parties filed their respective
       Reply papers on July 24, 2018. Starr filed a ninety-four (94) page Reply Memorandum

  New York, NY • Los Angeles, CA • Stamford, CT • Washington, DC • Newark, NJ • Philadelphia, PA
 docs-1 00028236.1
